Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 19-736, and Respondent's acknowledgment therein that sufficient evidence exists to sustain allegations that he committed professional misconduct in violation of Rules 1.1, 1.2(a), 1.3, 1.4(a)(2)-(3), 1.15(a) and (d), 8.4(a), (b), (c), and (d) of the Maryland Lawyers' Rules of Professional Conduct, in effect prior to July 1, 2016, current Maryland Rule 19-308.1(b), as well as Maryland Business Occupations and Professions Code Ann. § 10-304 and § 10-306, it is this 25th day of May, 2017,
ORDERED , that Respondent, Roger Lee Harris, Jr., be and he is hereby disbarred from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED , that the Clerk of this Court shall remove the name of Roger Lee Harris, Jr. from the register of attorneys in the Court, notify Respondent of such action, and comply with the notice provisions set forth in Maryland Rule 19-761(b).